DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 5-26-2021 is acknowledged.
.	Claims included in the prosecution are 2-4, 6-7 and 9-13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2- 4, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman (US 2013/0216606) in combination with Panzner (US 2006/0147511,  Metselaar (7,955,618) individually or in combination.
	Venkatraman discloses ocular delivery of drugs using liposomal compositions to treat ophthalmic conditions. The phospholipids taught for the preparation of liposomes include DPPC. The liposomes are extruded through polycarbonate filters to obtain 
	Panzner discloses liposomes containing water soluble corticosteroids for the treatment of inflammation. The ophthalmic conditions taught include keratoconjunctivitis, scleritis, iridocyclitis and uveitis. The liposomes are made using DPPC and DPPG and cholesterol. The corticosteroids taught include both lipophilic dexamethasone and water soluble Dexamethasone phosphate, prednisolone phosphate or succinate, methylprednisolone phosphate or succinate and triamcinolone acetonide phosphate. 
	Metselaar discloses liposomal compositions containing non-charged vesicle forming lipids (DPPC), up to 10 mole percent of a negatively charged lipid and up to 10 mole percent PEG-phospholipid and water soluble corticosteroids for the treatment of inflammatory disorders. The sizes of liposomes is between 40-200 nm. The corticosteroids taught include prednisolone sodium phosphate (Abstract, col. 2, lines 25-63, examples and claims).
One of ordinary skill in the would be motivated to use water soluble dexamethasone phosphate or prednisolone phosphate instead of lipophilic dexamethasone or other corticosteroids taught by Venkatraman since these water soluble corticosteroids are effective in giving local therapy when administered ocularly as taught by Panzner. One of ordinary skill in the art would be motivated further to use the liposomes containing water soluble steroids for ophthalmic conditions since Metselaar teaches that claimed liposomes containing water soluble steroids site specific treatment of inflamed tissues with increased localization of improved retention.
Applicant’s arguments have been fully considered, but are not persuasive.  Applicant state that uveitis and conjunctivitis are diseases that are characterized by the 
Applicant argues that as outlined on page 6, line 28 to page 7 line of the specification as filed, the fact that the liposomes are composed of phospholipids comprising of long chain fatty acid are relatively rigid because of higher transition temperature. This argument is not persuasive since this fact is well-known in the art of liposomes and Venkatraman indeed teaches DPPC which has a high face transition temperature. Therefore, one of ordinary skill in the art would expect the liposomes to have the same rigidity than those liposomes having unsaturated phospholipids. What applicant observes, that is the release of corticosteroids from the liposomes by the claimed route is what is to be expected and not unexpected in nature.
Applicant argues that Metselaar teaches the use of PEGylated liposomes containing DPPC and up to 10 moles of negatively charged lipid and up to 10 mile percent of PEG-phospholipid, and the liposomes having between 40-200 nm, but Metselaar does not teach the treatment of ophthalmic disease conditions such as uveitis and conjunctivitis or administration by subconjuctival administration are not persuasive since the rejection is made based on combination of references and all of them teach that corticosteroids whether lipophilic or hydrophilic have the anti-inflammatory properties and Venkatraman and Panzner teach the treatment of same disease conditions. Furthermore, as evident from Metselaar the delivery of the liposomally encapsulated water soluble corticosteroids is for “site-specific treatment of inflammatory disorders and this does not exclude inflammation of the eye. As pointed out before, one of the diseases using the liposomal composition taught by Venkatraman is uveitis and . 

2.	Claims 2-4, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih US 2011/0033468) by itself or in combination Metselaar (7,955,618) and either Venkatraman (US 2013/0216606) or Hoffland (US 2004/0224010) or Venkatraman and Hoffland in combination..
	The teachings of Metselaar who discloses claimed liposomal compositions containing water soluble derivatives of corticosteroids for the treatment of inflammatory diseases and that of Venkatraman who teaches liposomal compositions to treat ophthalmic diseases including Uveitis by subconjunctival injection have been discussed above.
	Hoffland teaches liposomal compositions for the treatment ophthalmic diseases such as uveitis and conjunctivitis by either intravitreal or subconjuctival injection. The active agents taught are dexamethasone sodium phosphate and triamcinolone acetonide. According to Hoffland the formulations have an increased ophthalmic residence time and increasing the amount of drug delivered (Abstract, 0005-0010, Table 1, 0028, 0044-0046).
	Shie teaches ophthalmic delivery of water soluble corticosteroids in liposomes for prolonging drug lifetime in the eyes. The corticosteroids include both lipophilic and water soluble corticosteroids. The corticosteroids taught include prednisolone, methylprednisolone, dexamethasone and dexamethasone sodium phosphate. The liposomes are made using DOPC, DOPG and cholesterol. However a mixture of several phospholipids could be used. The composition is administered by intravitreal injection (Abstract, 0007, 0016, 0019, Examples and claims). Shie does not teach the sizes of the liposomes. It would have been obvious to one of ordinary skill in the art to prepare 
Although Shih does not teach treatment frequency, it would have been obvious to one of ordinary skill in the art that the treatment frequency depends on the specific steroid used and the severity of ophthalmic condition to be treated. Such is within the skill of the art of highly developed medical field.
	Applicant’s arguments have been fully considered, but are found to be persuasive. The examiner has already addressed applicant’s arguments regarding Venkatraman, Panzner and Metselaar. Applicant once again argues that uveitis and conjunctivitis are diseases that are characterized by the inflammation of the uvea or conjunctiva and the subconjunctival administration thus directly targets the inflammatory .
3.	Claims 2-4, 6-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Metselaar (7,955,618) in combination with either Venkatraman (US 2013/0216606) or Hoffland (US 2004/0224010) or Venkatraman and Hoffland in combination and in further combination with Panzner (US 2006/0147511).
	The teachings of Metselaar have been discussed above. What is lacking in Metselaar is the teaching of the ophthalmic use of the water-soluble containing liposomes in the treatment of ophthalmic disease conditions such as uveitis and administration by subconjunctival injection
Venkatraman as discussed above, teaches the treatment of ocular diseases such as uveitis and the administration by subconjunctival injection using liposomal compositions containing corticosteroids such as dexamethasone.
Hoffland as discussed above teaches liposomal compositions for the treatment ophthalmic diseases such as uveitis and conjunctivitis by either intravitreal or subconjuctival injection. The active agents taught are dexamethasone sodium phosphate and triamcinolone acetonide.  According to Hoffland the formulations have an increased ophthalmic residence time and increasing the amount of drug delivered
Panzner as discussed above, discloses liposomes containing water soluble corticosteroids for the treatment of inflammation. The liposomes are made using DPPC and DPPG and cholesterol. The corticosteroids taught include Dexamethasone phosphate, prednisolone phosphate or succinate, methylprednisolone phosphate or 
It would have been obvious to one ordinary skill in the art to administer the liposomal compositions containing soluble corticosteroids ocularly to treat diseases such as uveitis since Venkatraman teaches liposomally encapsulated corticosteroids such as dexamethasone could be used for treating inflammatory diseases such as uveitis and Hoffland teaches dexamethasone sodium phosphate and triamcinolone acetonide for the treatment ophthalmic diseases such as uveitis and conjunctivitis by either intravitreal or subconjuctival injection. One of ordinary skill will be motivated further to administer water soluble corticosteroids with a reasonable expectation of success since Panzner also teaches that liposomal compositions containing water soluble corticosteroids for the treatment of inflammation and could be administered ocularly for local therapy.
Applicant’s arguments have been fully considered, but are not persuasive. The examiner has already addressed applicant’s arguments regarding Metselaar, Panzner and Venkatraman. Applicant provides no specific arguments regarding Hoffman.
The Examiner has already cited Bingman (US 2014/0303219) which discloses intravitreal and subconjunctival delivery of steroids is for the treatment of ophthalmic diseases such as uveitis as interest (0005 and claim 14).
	The affidavit by Wong Chee Wai has been fully considered, but are not found to be persuasive. At the outside, the examiner points out that Wong Chee Wai offers his personal views about the references used for rejecting the claims and not substantiated by any experimental evidence. His opinions are about the intravenous injections and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612